DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
No claim amendments were included in the reply filed on 04/23/2021.
Applicant’s affirmation of the election without traverse of group I, claims 1-5, 7-8, 10-11, and 13-15, in the reply filed on 04/23/2021 is acknowledged.
Claims 1-5, 7-8, 10-11, 13-15, and 20-31 are pending in this application. Claims 20-31 are withdrawn as drawn to an unelected invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 7, 8, 10, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2016005758 A1, cited in previous action), hereinafter referred to as Snaith.
Regarding claim 1, Snaith discloses a semiconductor device comprising a semiconductor material (crystalline material, Abstract), wherein the semiconducting material comprises a halometallate compound (crystalline material comprising a perovskite or a hexahalometallate, Abstract) comprising:
cesium, wherein one or more first cation [A] may comprises at least one monocation comprising Cs+ since it is prima facie obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (formula {I}, Pg 16, Line 24-26, Pg 17, Lines 1-12; See MPEP 2143, subsection E);
palladium, wherein one or more second cation [B] may comprise one or more metal cations comprises Pd4+ or Pd2+ since it is prima facie obvious to choose from a finite number of 
one or more halide anions [X], wherein one or more anion [C] may comprise one or more halide anions (Pg 18, Line 26-29), wherein the semiconductor device is an optoelectronic device (Pg 44, Line 28-31).
Regarding claim 2, modified Snaith discloses all of the limitations as set forth above. Furthermore, the applied reference teaches that the one or more halide anions are selected from Br-, Cl-, and I- (halide anion [C], Pg 18, Line 26-29).
Regarding claim 3, modified Snaith disclose all of the limitations as set forth above. Furthermore, the reference teaches that the semiconducting material comprises a halometallate compound of instant formula (I) (see formula {I}, wherein [M] of the instant formula corresponds to [B], and [X] of the instant formula corresponds to [C], Pg 16, Line 23-30), wherein:
[A] comprises a monocation comprising Cs+ (Pg 17, Lines 1-12),
[M] comprises a metal cation [B] comprising Pd2+ or Pd4+ (Pg 18, Line 16-25),
[X] comprises the one or more halide anions [C] (Pg 18, Line 26-29),
[a] is from 1 to 4 ([a] is an integer from 1 to 6, Pg 16, Line 28),
[b] is from 1 to 2 ([b] is an integer from 1 to 6, Pg 16, Line 28), and
[c] is from 3 to 8 ([c] is an integer from 1 to 18, Pg 16, Line 28).   
Regarding claim 4, modified Snaith disclose all of the limitations as set forth above. Furthermore, the reference teaches that the semiconducting material comprises a halometallate compound of instant formula (II) (see formula {I}, wherein [M] of the instant formula corresponds to [B], and [X] of the instant formula corresponds to [C], Pg 16, Line 23-30), wherein:
[A] comprises a monocation comprising Cs+ (Pg 17, Lines 1-12),
[M] comprises a metal cation [B] comprising Pd4+
[X] comprises the one or more halide anions [C] (Pg 18, Line 26-29),
[a] of formula (I) of Snaith is 2 since [a] is an integer from 1 to 6 (Pg 16, Line 28),
[b] of formula (I) of Snaith is 1 since [b] is an integer from 1 to 6 (Pg 16, Line 28), and
[c] of formula (I) of Snaith is 6 since [c] is an integer from 1 to 18 (Pg 16, Line 28).
Regarding claim 5, modified Snaith discloses all of the limitations as set forth above. Furthermore, the reference discloses that the semiconducting material comprises a halometallate compound selected from the group consisting of Cs2PdBr6, Cs2PdCl6, and Cs2PdI6 since it is prima facie obvious to try to modify formula (I) (Pg 16, Line 26-30) by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143, subsection E.
  Regarding claim 7, modified Snaith disclose all of the limitations as set forth above. Furthermore, the reference teaches that the semiconducting material comprises a halometallate compound of instant formula (III) (see formula {I}, wherein [M] of the instant formula corresponds to [B], and [X] of the instant formula corresponds to [C], Pg 16, Line 23-30), wherein:
[A] comprises a monocation comprising Cs+ (Pg 17, Lines 1-12),
[M] comprises a metal cation [B] comprising Pd2+ (Pg 18, Line 16-25),
[X] comprises the one or more halide anions [C] (Pg 18, Line 26-29),
[a] of formula (I) of Snaith is 2 since [a] is an integer from 1 to 6 (Pg 16, Line 28),
[b] of formula (I) of Snaith is 1 since [b] is an integer from 1 to 6 (Pg 16, Line 28), and
[c] of formula (I) of Snaith is 4 since [c] is an integer from 1 to 18 (Pg 16, Line 28).
Regarding claim 8, modified Snaith discloses all of the limitations as set forth above. Furthermore, the reference discloses that the semiconducting material comprises a halometallate compound selected from the group consisting of Cs2PdBr4, Cs2PdCl4, and Cs2PdI4 since it is prima facie obvious to try to modify formula (I) (Pg 16, Line 26-30) by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143, subsection E.
Regarding claim 10, modified Snaith discloses all of the limitations as set forth above. Furthermore, the reference teaches that the semiconductor device is a photovoltaic (PV) device, a light-emitting device, or a photodetector (Pg 44, Line 24-31).
Regarding claim 11, modified Snaith disclose all of the limitations as set forth above. Moreover, the reference teaches that the semiconductor device comprises a layer of the semiconducting material (a layer of crystalline material, Pg 45, Line 3-10).
Regarding claim 13, modified Snaith discloses all of the limitations as set forth above. Furthermore, the reference teaches that semiconductor device (PV device, Pg 44, Line 24) comprises:
an n-type region comprising at least one n-type layer (Pg 45, Line 6);
a p-type region comprising at least one p-type layer (Pg 45, Line 9), and
a layer of the semiconducting material is disposed between the n-type region and the p-type region (a layer of crystalline material, Pg 45, Line 8).
Regarding claim 14, modified Snaith discloses all of the limitations as set forth above. Furthermore, the reference teaches that the semiconductor device comprises a layer of the semiconducting material without open porosity (Pg 43, Line 28-29).
Regarding claim 15, modified Snaith discloses all of the limitations as set forth above. Moreover, the reference teaches that the semiconducting material is a photoactive material (Pg 15, 26).
Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive. Applicant argues that it would not have been obvious to modify the semiconductor device of Snaith to include palladium since the most narrow list does not include palladium. The Examiner respectfully disagrees. Although the most narrow list does not include palladium, it is unreasonable to conclude that including palladium in the device would make the device inoperable. The inventor of Snaith may have . 
Secondly, the Applicant argues that one of ordinary skill would not have a reasonable expectation of success in including palladium since the listed elements have distinctly different chemical and physical properties. The Examiner respectfully disagrees. One of ordinary skill would conclude that any two different elements would also have different properties. However, one of ordinary skill would determine that including any of the listed elements would not alter the primary function of the semiconductor device as an optoelectronic semiconductor device.
Regarding the Applicants unexpected results of the instant invention, the Examiner is not persuaded. The Examiner suggests the Applicant provide evidence which establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” See Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELI S MEKHLIN/               Primary Examiner, Art Unit 1796